By the Court
—It has been a practice for the plaintiff’s attorney to accept a judgment in the mode proposed by the motion ; but the point, for allowing the defendant’s attorney, either as matter of right, or indulgence, to retract his plea, under such circumstances, has never been brought before the Court on argument. The inconveniency of the delay, where, in fact, there is no dispute, is, however, so palpable, that we cannot give a judicial countenance to the practice. Therefore, let the jury be called.